t c memo united_states tax_court greg olson petitioner v commissioner of internal revenue respondent docket no filed date respondent determined deficiencies and additions to tax for petitioner’s and taxable years held petitioner received taxable_income during and and a portion thereof is subject_to self-employment_tax sec_861 i r c and regulations thereunder do not exempt his compensation from tax held further petitioner is liable for the sec_6651 i r c addition_to_tax for failure timely to file income_tax returns for each of the years in issue held further petitioner is liable for the sec_6654 i r c addition_to_tax for failure to pay estimated_tax for the year greg olson pro_se cameron m mckesson for respondent memorandum opinion wherry judge this case is before the court on cross- motions by the parties for summary_judgment pursuant to rule the instant proceeding arises from notices of deficiency in which respondent determined the following deficiencies and additions to tax with respect to petitioner’s federal income taxes year deficiency dollar_figure big_number additions to tax sec_6651 sec_6654 dollar_figure dollar_figure -- dollar_figure after a concession by respondent with respect to the recalculated amounts for the deficiency sec_6651 addition_to_tax and sec_6654 addition_to_tax for that year are dollar_figure dollar_figure and dollar_figure respectively the issues for decision are whether petitioner received taxable_income during and a portion of which is subject_to self-employment_tax whether petitioner is liable for the sec_6651 addition_to_tax for failure timely to file income_tax returns for each of the years at issue and unless otherwise indicated section references are to the internal_revenue_code_of_1986 as amended and in effect for the years in issue and rule references are to the tax_court rules_of_practice and procedure whether petitioner is liable for the sec_6654 addition_to_tax for failure to pay estimated_tax for background during the taxable_year petitioner received dollar_figure in wages from university medical center corp and dollar_figure in nonemployee compensation from southwest sleep diagnostics during the taxable_year petitioner received wages of dollar_figure from university medical center corp and nonemployee compensation of dollar_figure from american sleep diagnostics petitioner did not file a federal_income_tax return for or on date respondent issued the underlying notices of deficiency referenced above the determined deficiencies and additions to tax were computed on the basis of information returns submitted to the internal_revenue_service by third-party entities petitioner’s petition challenging the notices of deficiency was filed with the court on date having been postmarked date and reflected an address for petitioner in tucson arizona the petition reflected petitioner’s position that his income being domestic and not from any taxable source identified by regulations did not constitute taxable_income respondent’s answer was filed on date and petitioner filed a reply with multiple attachments on date the attachments set forth at some length petitioner’s argument that sec_861 and regulations promulgated thereunder excluded his income from the definition of taxable_income after the pleadings were closed petitioner on date filed a motion for summary_judgment respondent then filed an opposing motion for summary_judgment on date and a response to petitioner’s motion on date on date a supplement to respondent’s motion for summary_judgment was filed setting forth the adjusted computations for the deficiency and additions to tax engendered by respondent’s concession as to a portion of the income for that year by order dated date petitioner was directed to file any response to respondent’s motion on or before date petitioner filed a response largely reiterating the position expressed in his own motion discussion rule a allows a party to move for a summary adjudication in the moving party’s favor upon all or any part of the legal issues in controversy rule b directs that a decision on such a motion shall be rendered if the pleadings answers to interrogatories depositions admissions and any other acceptable materials together with the affidavits if any show that there is no genuine issue as to any material fact and that a decision may be rendered as a matter of law the moving party bears the burden of demonstrating that no genuine issue of material fact exists and that he or she is entitled to judgment as a matter of law 98_tc_518 affd 17_f3d_965 7th cir facts are viewed in the light most favorable to the nonmoving party id however where a motion for summary_judgment has been properly made and supported by the moving party the opposing party may not rest upon mere allegations or denials contained in that party’s pleadings but must by affidavits or otherwise set forth specific facts showing that there is a genuine issue for trial rule d i petitioner’s motion for summary_judgment petitioner’s motion for summary_judgment summarizes his position as follows this is what must happen in order for there to be taxable domestic income one must receive a taxable item_of_income eg compensation interest rents etc per sec_61 and following i stipulate that my income appears to be a taxable item the source_rules must categorize the income as domestic income per sec_861 and sec_26 cfr sec_1_861-2 through i stipulate that my income appears to be domestic the income must derive from a specific source or activity which is taxable my income does not appear to be derived from a taxable specific source or taxable activity as to the third point enumerated petitioner explained there are specific rules mainly in sec_1_861-8 describing when domestic income is taxable non-exempt and describing when foreign_income is taxable those rules only show income to be taxable when derived from certain specific sources and activities all of which are connected to international or foreign_commerce including among other things foreigners receiving income from the u s and americans receiving certain foreign_income those rules do not show the domestic income of most americans to be taxable as to the substance of petitioner’s motion analogous arguments premised on sec_861 and the regulations promulgated thereunder have been repeatedly rejected e g 119_tc_285 114_tc_136 dashiell v commissioner tcmemo_2004_210 corcoran v commissioner tcmemo_2002_18 affd 54_fedappx_254 9th cir in williams v commissioner supra pincite for instance the taxpayer contended that his income because not from any of the sources listed in sec_1_861-8 income_tax regs was not taxable this court observed petitioner’s arguments are reminiscent of tax- protester rhetoric that has been universally rejected by this and other courts we shall not painstakingly address petitioner’s assertions with somber reasoning and copious citation of precedent to do so might suggest that these arguments have some colorable merit 737_f2d_1417 5th cir id pincite suffice it to say that we direct petitioner to this court’s recent detailed explanation and analysis in dashiell v commissioner supra which explicitly addresses petitioner’s contentions by pointing out inter alia that sec_61 prefaces its use of the word ‘source’ by the word ‘whatever’ thereby making the particular source of a u s taxpayer’s income and the income sourcing_rules of sections irrelevant for purposes of the definition of income under sec_61 accordingly the contentions raised in petitioner’s motion do not provide a basis upon which summary_judgment may be granted in his favor we also caution petitioner that similar arguments have led to the imposition of penalties under sec_6673 for maintaining frivolous positions e g takaba v commissioner supra pincite williams v commissioner supra pincite corcoran v commissioner supra petitioner is hereby forewarned that any arguments pressed in the future should be carefully tailored and limited to nonfrivolous matters ii respondent’s motion for summary_judgment a deficiencies respondent determined that petitioner was liable for deficiencies generated by his failure to report and pay taxes on income earned in and as a general_rule the internal_revenue_code imposes a federal tax on the taxable_income of every individual sec_1 sec_61 specifies that except as otherwise provided gross_income for purposes of calculating taxable_income means all income from whatever source derived the scope of this definition is broad typically reaching any accretions to wealth 515_us_323 348_us_426 among the items expressly classified as income under sec_61 is compensation_for services including fees commissions fringe_benefits and similar items sec_61 petitioner conceded in signed stipulations that he received wage income during and in the amounts of dollar_figure and dollar_figure respectively he similarly admitted that he received nonemployee compensation of dollar_figure in and dollar_figure in as previously indicated petitioner’s arguments as to why this income is nontaxable are meritless the court concludes that petitioner is liable for income_tax deficiencies on the above compensation similarly given petitioner’s concession that the dollar_figure and dollar_figure amounts constitute nonemployee compensations these amounts are subject_to self-employment_tax under sec_1401 b additions to tax sec_7491 places on the commissioner the burden of production regarding additions to tax the burden with respect to reasonable_cause substantial_authority or similar provisions then shifts to the taxpayer 116_tc_438 on the record presented in this case respondent has carried the requisite burden of production sec_6651 imposes an addition_to_tax for failure_to_file a required return on or before the prescribed filing_date unless it is shown that such failure is due to reasonable_cause and not due to willful neglect willful neglect denotes a conscious intentional failure or reckless indifference 469_us_241 reasonable_cause correlates to ordinary business care and prudence id pincite n sec_301_6651-1 proced admin regs petitioner here conceded that he did not file a federal_income_tax return for and he has offered no explanation for this failure beyond his frivolous assertions that his income was not subject_to tax the court holds that petitioner is liable for additions to tax under sec_6651 for both years in issue sec_6654 imposes an addition_to_tax for underpayment of estimated_tax subject_to limited exceptions enumerated in subsection e the record here reflects an underpayment of estimated_tax for and does not reflect that any of the referenced exceptions is applicable imposition of an addition_to_tax under sec_6654 is sustained with respect to to reflect the foregoing and the concession by respondent an appropriate order will be issued denying petitioner’s motion for summary_judgment and granting respondent’s motion for summary_judgment as supplemented and an appropriate decision incorporating respondent’s concession will be entered for respondent
